Appeal and cross appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), dated April 29, 2015. The order denied respondent’s motion to dismiss the petition and for summary judgment and denied in part petitioner’s cross motion for partial summary judgment.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs.
Same memorandum as in Matter of Tehan (Tehan’s Catalog Showrooms, Inc.) ([appeal No. 2] 144 AD3d 1530 [2016]).
Present—Whalen, P.J., Smith, Lindley, Troutman and Scudder, JJ.